Citation Nr: 0602764	
Decision Date: 01/13/06    Archive Date: 02/07/06

DOCKET NO.  04-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1966 to 
January 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003 
and a statement of the case was issued in October 2003.  A 
substantive appeal was received in January 2004, however it 
was unsigned.  After the RO notified the veteran, a signed 
substantive appeal was received in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board denied the issue on appeal in a November 17, 2005 
decision.  It was subsequently discovered that a request by 
the veteran for a Board hearing had been received at the 
Board prior to November 17, 2005, but had not yet been 
associated with the claims file.  In December 2005, the Board 
sent a letter to the veteran seeking further clarification on 
his hearing request.  The veteran responded that he wanted a 
videoconference hearing before the Board at the RO.  The 
November 17, 2005 decision has been vacated.

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should schedule the veteran for a 
Board videoconference hearing.  Once the 
hearing is conducted, or in the event the 
veteran cancels his hearing request or 
otherwise fails to report, the case 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


